410 So. 2d 657 (1982)
Rafael GONZALEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 80-2364.
District Court of Appeal of Florida, Third District.
March 9, 1982.
Pollack, Komorowski & Headley and John Lipinski, Miami, for appellant.
Jim Smith, Atty. Gen., and Theda R. James, Asst. Atty. Gen., for appellee.
Before BARKDULL, SCHWARTZ and JORGENSON, JJ.
PER CURIAM.
There is no merit in any of the defendant's claims of error in his multiple convictions. The trial court, however, should have given Gonzalez credit for time served in the county jail from the date of his initial arrest until July 7, 1977, when he was committed to the state hospital as incompetent to stand trial. Cf. Dalton v. State, 362 So. 2d 457 (Fla. 4th DCA 1978), followed in Wallace v. State, 397 So. 2d 1175 (Fla. 3d DCA 1981) (defendant not entitled to credit for time in state hospital). After remand, the first of his consecutive sentences shall be amended to so provide. The defendant need not be present when this is accomplished.
Affirmed as modified.